Citation Nr: 1210335	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of an injury to the right foot (right foot disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from October 1955 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  


FINDINGS OF FACT

1.  The original claim of service connection for a right foot disorder was denied by rating decision in November 1957; the Veteran was notified of the decision later in November 1957, and he did not timely appeal.   

2.  A claim to reopen, which was received by VA in April 2008, was denied by rating decision dated in June 2009.  The Veteran timely appealed.

3.  The evidence received subsequent to the November 1957 denial does not relate to the unsubstantiated fact indicating that the Veteran has a right foot disorder due to service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a right foot disorder.  


CONCLUSIONS OF LAW

1.  The November 1957 RO decision that denied service connection for a right foot disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

2.  New and material evidence has not been received to reopen a claim for service connection for a right foot disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in July 2008, prior to adjudication, that informed him of the requirements needed to reopen a claim based on new and material evidence.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims file after the July 2008 letter.  

The Veteran was informed in the July 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in July 2008 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was previously denied because the evidence showed that the Veteran injured his right foot prior to service and that there was no aggravation of the injury in service.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, VA examinations with opinions were obtained in February 2010 and December 2011.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a right foot disorder, as he contends that although he entered service with a preexisting right foot disorder, he reinjured his right foot in service while chopping wood and it should be service connected for being aggravated by his military service. 

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran's preexisting right foot disorder was aggravated by his military service.   

The issue of service connection for a right foot disorder was originally denied by rating decision in November 1957 because the evidence shows that he had injured it prior to service entrance and that he had not aggravated it during service.  The Veteran was notified of the denial later in November 1957, and he did not timely appeal.  The Veteran attempted to reopen the claim in April 2008, which was denied by rating decision in June 2009, and the Veteran timely appealed.

The evidence on file at the time of the November 1957 RO decision consisted of the Veteran's service treatment records.  

It was noted on induction examination in October 1955 that the Veteran had a deep scar across the large toe on his right foot.  He was seen in early November 1955, within a week of entering service, with complaints of discomfort primarily along the medial border of the shaft of the right first metatarsal.  Physical examination revealed a well-healed scar extending from the dorsal aspect of the first metatarsophalangeal joint upwards and laterally for a distance of approximately three inches.  There was a normal longitudinal arch with a high metatarsal arch, allowing the Veteran to bear the greater amount of his weight on the first and second metatarsal heads.  X-rays showed healed fractures of the second and third metatarsals with malunion of the third metatarsal, resulting in slight shortening.

Because of his injuries, the Veteran was given a permanent L-3 profile, limiting prolonged standing, walking, and doubletiming.  He was hospitalized in September and October 1956 with a history of having injured his right foot in 1953 when he accidently struck the foot with an axe, sustaining a deep cut and breaking three bones in the foot.  He underwent surgery for the foot prior to service, was in a cast for several months, and wore shoes with an arch support.  He was able to walk without limping.  He began having trouble with his foot in basic training and was given a profile change.  He arrived in the Alaskan Theater in May 1956 and, in June, his duty required him to perform a great deal of walking.  Since that time, he had had constant pain in the mid part of his foot, aggravated by walking.  The Veteran underwent a bone graft of the third metatarsal of the right foot, taken from the second metatarsal, due to nonunion.  It was noted that the Veteran did well after the incision healed.

The Veteran was rehospitalized three days after being discharged in October 1956 due to swelling at the lateral site of the foot and sloughing of the upper end of the incision.  He was treated with elevation, and the wound healed.  The discharge diagnosis was cellulitis without lymphangitis of the right foot.

The Veteran was hospitalized in January 1957 for removal of retained sutures from the third metatarsal of the right foot.  It was noted in the hospital records that the bony union of the right foot performed in 1956 was good and that callus formation was excellent.  Recovery of function was considered satisfactory, although it was noted that the Veteran complained of discomfort out of proportion to the injury involved.  The Veteran's feet were reported to be normal on separation medical examination in July 1957.

The evidence received by VA since November 1957 consists of private treatment reports dated in 2008 and 2009, VA examination reports dated in February 2010 and December 2011, and written statements by and on behalf of the Veteran.  

Treatment records for 2008 and 2009 from Family Medical Care Center reveal that the Veteran's history in August 2008 included worsening foot pain, with a history of injury at work in the 1950's and reinjury while skiing.  According to a January 2009 statement, the Veteran had partial disability secondary to an injury sustained to his right foot in 1953, for which he underwent surgery in service; he complained of chronic pain.

A VA foot evaluation, which included review of the claims file, was conducted in February 2010.  The Veteran complained of pain, weakness, stiffness, swelling, heat, redness, fatigability, and lack of endurance of the right foot.  The Veteran noted a history of an axe injury to the right foot prior to service, another axe injury while in service, and a skiing injury after service.  Examination revealed evidence of painful motion.  The diagnosis was history of injury to the right foot with degenerative joint disease.  According to the examiner, it was less likely than not that the Veteran's right foot degenerative joint disease was aggravated by service because the evidence indicated that the Veteran's right foot appeared to be helped by surgery in service and that subsequent injury did not result in negative sequelae.

According to a December 2011 VA foot evaluation, which included review of the claims file, the Veteran's third metatarsal surgery in service healed well.  Current examination did not reveal any unusual callosities under the foot to indicate altered weightbearing, sensation was intact, and pulses were good.  There was evidence of atrophic nail change, which was not considered unusual for someone of the Veteran's age.  The examiner noted that there was no evidence in the service records of a new right foot injury in service.  The examiner concluded that there was no evidence of a worsening of the Veteran's preexisting right foot disorder in service.

The Board has reviewed the evidence received into the record since the November 1957 RO denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for a right foot disorder.

Although the evidence added to the claims file since November 1957 is "new" because it was not previously of record, it clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  

In other words, the additional evidence received since the November 1957 RO decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran's current right foot degenerative joint disease is causally related to aggravation of the Veteran's preexisting right foot disability, so it does not raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  In fact, the new medical evidence includes VA examinations with nexus opinions, based on review of the claims file and examination of the Veteran, that are against the claim.  There is no nexus opinion in favor of the claim.

Accordingly, the Board finds that the claim for service connection for a right foot disorder is not reopened.


ORDER

As new and material evidence has not been received, service connection for a right foot disorder is not reopened; the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


